Name: Commission Regulation (EEC) No 3299/80 of 18 December 1980 amending Regulation (EEC) No 1624/76 in respect of the conditions for releasing the security to guarantee that skimmed-milk powder is denatured or processed
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31980R3299Commission Regulation (EEC) No 3299/80 of 18 December 1980 amending Regulation (EEC) No 1624/76 in respect of the conditions for releasing the security to guarantee that skimmed-milk powder is denatured or processed Official Journal L 344 , 19/12/1980 P. 0018 - 0018 Greek special edition: Chapter 03 Volume 32 P. 0053 Spanish special edition: Chapter 03 Volume 20 P. 0043 Portuguese special edition Chapter 03 Volume 20 P. 0043 Finnish special edition: Chapter 3 Volume 12 P. 0219 Swedish special edition: Chapter 3 Volume 12 P. 0219 COMMISSION REGULATION (EEC) No 3299/80 of 18 December 1980 amending Regulation (EEC) No 1624/76 in respect of the conditions for releasing the security to guarantee that skimmed-milk powder is denatured or processed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761/78 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (3), as last amended by Regulation (EEC) No 725/80 (4), lays down in Article 2 (5) the conditions to be fulfilled for obtaining release of the security ; whereas it is appropriate to harmonize these conditions with those provided for in Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (5), as last amended by Regulation (EEC) No 2851/80 (6), concerning payment of the aid; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (5) of Regulation (EEC) No 1624/76 is hereby amended as follows: 1. The following sentence is added to the first subparagraph: "In the case of skimmed-milk powder denatured pursuant to Article 2 (3) and (4) of Regulation (EEC) No 1725/79, the provisions of the second subparagraph of Article 9 (2) of the said Regulation shall apply to release of the security." 2. The following sentence is added to the third subparagraph: "Compliance with the conditions referred to in paragraph 1 (a) and (b) need not, however, be certified in the said documents." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 148, 28.6.1968, p. 13. (2) OJ No L 204, 28.7.1978, p. 6. (3) OJ No L 180, 6.7.1976, p. 9. (4) OJ No L 83, 28.3.1980, p. 11. (5) OJ No L 199, 7.8.1979, p. 1. (6) OJ No L 296, 5.11.1980, p. 7.